DETAILED ACTION
This office action is a response to the application 17/138,955 filed on December 31, 2020.
Claims 1-26 are pending.
Claims 1-9, 13-22 and 26 are rejected.
Claims 10-12 and 23-25 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/966,126 , 62/972,761 and 63/093,617, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding Claim 1 and 14, provisional applications 62/966,126 , 62/972,761 and 63/093,617 do not appear to provide adequate support or enablement for all the claim limitations. Provisional applications 62/966,126 , 62/972,761 and 63/093,617 disclose the structure for realizing dynamic spectrum sharing over an open-radio access network (O-RAN) architecture but fails to disclose various claim limitations such as “…traffic parameters comprising at least one traffic arrival information for the first time interval…”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-10, 13-23 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/138957 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant application are obvious variations of the claims of the Patent. The table below shows only Example (sample) of Claims which are anticipated by 17/138957 (reference application).

Present Claims
17/138957
1. A method for providing dynamic allocation of radio resources in a wireless communication system, the wireless communication system comprising a radio access network (RAN), the RAN comprising a plurality of network nodes, the plurality of network nodes comprising at least a type one network scheduler and a type two network scheduler, the method comprising: receiving, by a first controller from the type one network scheduler and the type two network scheduler, a plurality of traffic parameters for a first time interval, wherein the plurality of traffic parameters comprises at least one traffic arrival information for the first time interval; estimating, by the first controller, the at least one traffic arrival information for a second time interval, from the type one network scheduler and the type two network scheduler, based on the received at least one traffic arrival information for the first time interval; determining, by the first controller, a bandwidth demand for the second time interval corresponding to the type one network scheduler and the type two network scheduler, based on the estimated at least one traffic arrival information for the second time interval and the plurality of traffic parameters for the first time interval; and allocating, by the first controller, at least one resource block during the second time interval based on the determined bandwidth demand for the second time interval for the type one network scheduler and the type two network scheduler.
1. A method for providing dynamic allocation of radio resources in a wireless communication system, the wireless communication system comprising a radio access network (RAN), the RAN comprising a plurality of network nodes, the plurality of network nodes comprising at least a type one network scheduler and a type two network scheduler, the method comprising: receiving, by a first controller from each of the type one network scheduler and the type two network scheduler, a plurality of traffic arrival information for a first time interval, wherein the plurality of traffic arrival information includes one or more traffic buffer demand, one or more traffic arrival information for the first time interval and one or more average deficit value for the first time interval; estimating, from the type one network scheduler and the type two network scheduler, a next average deficit for a second time interval based on the one or more average deficit value for the first time interval; computing, for each of the type one network scheduler and the type two network scheduler, a forecast allocation based on the one or more traffic buffer demand, the one or more average deficit value for the first time interval and the estimated next average deficit for the second time interval; and allocating, to each of the type one network scheduler and the type two network scheduler, at least one physical resource block (PRB) based on the computed forecast allocation.
2. The method as claimed in claim 1, further comprising: determining, by the first controller, the bandwidth demand for the second time interval corresponding to the type one network scheduler and the type two network scheduler, based on a current resource allocation to the type one network scheduler and the type two network scheduler.
2. The method as claimed in claim 1, further comprising: receiving, by the first controller from a second controller, a dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler; and allocating, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message.
3. The method as claimed in claim 1, further comprising: receiving, by the first controller from a second controller, a dynamic spectrum sharing (DSS) policy configuration message, the DSS policy configuration message comprising a resource allocation proportion between the type one network scheduler and the type two network scheduler; and determining, by the first controller, the bandwidth demand for the second time interval corresponding to the type one network scheduler and the type two network scheduler based on the DSS policy configuration message.
2. The method as claimed in claim 1, further comprising: receiving, by the first controller from a second controller, a dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler; and allocating, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message.
4. The method as claimed in claim 1, further comprising: receiving, by the first controller from the second controller, the dynamic spectrum sharing (DSS) policy configuration message, the DSS policy configuration message comprising the resource allocation proportion between the type one network scheduler and the type two network scheduler; determining, by the first controller, the bandwidth demand for the second time interval corresponding to the type one network scheduler and the type two network scheduler based on the DSS policy configuration message; and dynamically updating, by the first controller, the DSS policy based on the computed bandwidth demand at a predetermined time duration.
3. The method as claimed in claim 1, further comprising: receiving, by the first controller from the second controller, the dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler; allocating, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message; and dynamically updating the DSS policy configuration message based on the computed bandwidth demand at a predetermined time duration.

5. The method as claimed in claim 1, wherein the second time interval is an immediate next time interval of the first time interval.
5. The method as claimed in claim 1, wherein the second time interval is an immediate next time interval of the first time interval.
6. The method as claimed in claim 1, wherein the first controller is a near real-time radio access network (RAN) intelligent controller, the first time interval is a first transmission time interval (TTI) for the at least one traffic arrival information, the second time interval is a second transmission time interval for the at least one traffic arrival information, the plurality of traffic parameters further comprising a current physical resource block (PRB) buffer value of a traffic, the bandwidth demand is a physical resource block (PRB) demand for the second time interval, of the type one network scheduler is a 4G scheduler and the type two network scheduler is a 5G scheduler.
4. The method as claimed in claim 1, wherein at least one of: the one or more traffic buffer demand is a one or more physical resource block (PRB) buffer demand, the first controller is a near real-time radio access network intelligent controller, the second controller is a non-real-time radio access network intelligent controller, the first time interval is atleast a first one or more transmission time intervals (TTIs) for the one or more traffic arrival information, the second time interval is atleast a second one or more transmission time intervals (TTIs), the type one network scheduler is a 4G scheduler, the type two network scheduler is a 5G scheduler, the plurality of traffic arrival information is a plurality of PRB parameters in units of physical resource block (PRB) per transmission time intervals (TTIs).
7. The method as claimed in claim 1, wherein the at least one traffic arrival information for the second time interval is estimated by the first controller in units of PRB per transmission time interval (TTI) from the type one network scheduler and the type two network scheduler, wherein the first controller is the near real-time RAN intelligent controller, the first time interval is the first TTI and the second time interval is the immediate next TTI of the first time interval.
4. The method as claimed in claim 1, wherein at least one of: the one or more traffic buffer demand is a one or more physical resource block (PRB) buffer demand, the first controller is a near real-time radio access network intelligent controller, the second controller is a non-real-time radio access network intelligent controller, the first time interval is atleast a first one or more transmission time intervals (TTIs) for the one or more traffic arrival information, the second time interval is atleast a second one or more transmission time intervals (TTIs), the type one network scheduler is a 4G scheduler, the type two network scheduler is a 5G scheduler, the plurality of traffic arrival information is a plurality of PRB parameters in units of physical resource block (PRB) per transmission time intervals (TTIs).
8. The method as claimed in claim 1, wherein the wireless communication system is an open-radio access network (O-RAN) architecture system, wherein the O-RAN architecture system includes a non-real-time RAN intelligent controller, the near real-time RAN intelligent controller and a plurality of components, wherein the plurality of components is at least one of: disaggregated, reprogrammable and vendor independent, wherein the near real-time RAN intelligent controller is the first controller and comprises vendor independent APIs (Application programming interfaces), wherein the non-real-time RAN intelligent controller is the second controller.
8. The method as claimed in claim 1, wherein the wireless communication system is an open-radio access network (O-RAN) architecture system, wherein the O-RAN architecture system includes the non-real-time RAN intelligent controller, the near real-time RAN intelligent controller and a plurality of components, wherein the plurality of components is at least one of: disaggregated, reprogrammable and vendor independent, wherein the near real-time RAN intelligent controller comprises vendor independent APIs (Application programming interfaces), wherein the near real-time RAN intelligent controller is the first controller.
9. The method as claimed in claim 1, wherein the at least one resource block during the second time interval, assigned to the type one network scheduler and the type two network scheduler, are orthogonal to each other.
9. The method as claimed in claim 1, wherein the at least one physical resource block during the second time interval, assigned to each of the type one network scheduler and the type two network scheduler, are orthogonal to each other.
10. The method as claimed in claim 1, wherein the at least one traffic arrival information for the second time interval is a next traffic arrival information, the first time interval is a first transmission time interval (TTI) for the at least one traffic arrival information, the second time interval is a next TTI for the at least one traffic arrival information, wherein the next traffic arrival information for the next TTI is estimated by at least one of: a geometric smoothing, a linear regression and a prediction analysis, of the received at least one traffic arrival information in unit of PRB per TTI.
13. The method as claimed in claim 1, wherein the first time interval is atleast a first one or more transmission time intervals(TTIs) for the one or more traffic arrival information, the second time interval is atleast a second one or more transmission time intervals (TTIs), wherein the second one or more TTIs are the next TTIs for the one or more traffic arrival information, wherein the next average deficit for the next TTIs is estimated by at least one of: the geometric smoothing, the linear regression and the prediction analysis, of the received one or more average deficit value, each from the type one network scheduler and the type two network scheduler.

13. The method as claimed in claim 1, wherein the wireless communication system includes at least one of: the O-RAN architecture system, a fifth generation communication system, an LTE (Long Term Evolution) communication system, a UMTS (Universal Mobile Telecommunications Service) communication system and a GERAN/GSM (GSM EDGE Radio Access Network/Global System for Mobile Communications) communication system.
16. The method as claimed in claim 1, wherein the wireless communication system includes at least one of: the O-RAN architecture system, a fifth generation communication system, an LTE (Long Term Evolution) communication system, a UMTS (Universal Mobile Telecommunications Service) communication system and a GERAN/GSM (GSM EDGE Radio Access Network/Global System for Mobile Communications) communication system.
14. A first controller for providing dynamic allocation of radio resources in a wireless communication system, the wireless communication system comprising a radio access network (RAN), the RAN comprising a plurality of network nodes, the plurality of network nodes comprising at least a type one network scheduler and a type two network scheduler, the first controller is configured to: receive, from the type one network scheduler and the type two network scheduler, a plurality of traffic parameters for a first time interval, wherein the plurality of traffic parameters comprises at least one traffic arrival information for the first time interval; estimate, from the type one network scheduler and the type two network scheduler, the at least one traffic arrival information for a second time interval based on the received at least one traffic arrival information for the first time interval; determine a bandwidth demand for the second time interval corresponding to the type one network scheduler and the type two network scheduler based on the estimated at least one traffic arrival information for the second time interval and the plurality of traffic parameters for the first time interval; and allocate at least one resource block during the second time interval based on the determined bandwidth demand for the second time interval for the type one network scheduler and the type two network scheduler.
17. A first controller for providing dynamic allocation of radio resources in a wireless communication system, the wireless communication system comprising a radio access network (RAN), the RAN comprising a plurality of network nodes, the plurality of network nodes comprising at least a type one network scheduler and a type two network scheduler, the first controller is configured to: receive, from each of the type one network scheduler and the type two network scheduler, a plurality of traffic arrival information for a first time interval, wherein the plurality of traffic arrival information includes one or more traffic buffer demand, one or more traffic arrival information for the first time interval and one or more average deficit value for the first time interval; estimate, from the type one network scheduler and the type two network scheduler, a next average deficit for a second time interval based on the one or more average deficit value for the first time interval; compute, for each of the type one network scheduler and the type two network scheduler, a forecast allocation based on the one or more traffic buffer demand, the one or more average deficit value for the first time interval and the estimated next average deficit for the second time interval; and allocate, to each of the type one network scheduler and the type two network scheduler, at least one physical resource block (PRB) based on the computed forecast allocation.
15. The first controller as claimed in claim 14 further configured to determine the bandwidth demand for the second time interval corresponding to the type one network scheduler and the type two network scheduler based on a current resource allocation to the type one network scheduler and the type two network scheduler.

16. The first controller as claimed in claim 14 further configured to: receive, from a second controller, a dynamic spectrum sharing (DSS) policy configuration message, the DSS policy configuration message comprising a resource allocation proportion between the type one network scheduler and the type two network scheduler; and determine the bandwidth demand for the second time interval corresponding to the type one network scheduler and the type two network scheduler based on the DSS policy configuration message.
18. The first controller as claimed in claim 17 further configured to: receive, from a second controller, a dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler; and allocate, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message.
17. The first controller as claimed in claim 14 further configured to: receive, from the second controller, the dynamic spectrum sharing (DSS) policy configuration message, the DSS policy configuration message comprising the resource allocation proportion between the type one network scheduler and the type two network scheduler; determine the bandwidth demand for the second time interval corresponding to the type one network scheduler and the type two network scheduler based on the DSS policy configuration message; and dynamically update the DSS policy based on the computed bandwidth demand at a predetermined time duration.
19. The first controller as claimed in claim 17 further configured to: receive, from the second controller, the dynamic spectrum sharing (DSS) policy configuration message for bandwidth allocation proportion to the type one network scheduler and the type two network scheduler; allocate, to each of the type one network scheduler and the type two network scheduler, the at least one PRB based on the DSS policy configuration message; and dynamically update the DSS policy configuration message based on the computed bandwidth demand at a predetermined time duration.
18. The first controller as claimed in claim 14, wherein the second time interval is an immediate next time interval of the first time interval.
21. The first controller as claimed in claim 17, wherein the second time interval is an immediate next time interval of the first-time interval.
19. The first controller as claimed in claim 14, wherein the first controller is a near real-time radio access network (RAN) intelligent controller, the first time interval is a first transmission time interval (TTI) for the at least one traffic arrival information, the second time interval is a second transmission time interval for the at least one traffic arrival information, the plurality of traffic parameters further comprising a current physical resource block (PRB) buffer value of a traffic, the bandwidth demand is a physical resource block (PRB) demand for the second time interval, the type one network scheduler is a 4G scheduler and the type two network scheduler is a 5G scheduler.
20. The first controller as claimed in claim 17, wherein at least one of: the one or more traffic buffer demand is a one or more physical resource block (PRB) buffer demand, the first controller is a near real-time radio access network intelligent controller, the second controller is a non-real-time radio access network intelligent controller, the first time interval is a first transmission time interval intervals (TTIs) for the one or more traffic arrival information, the second time interval is a second transmission time intervals (TTIs) for the one or more traffic arrival information, the type one network scheduler is a 4G scheduler, the type two network scheduler is a 5G scheduler, the plurality of traffic arrival information is a plurality of PRB parameters in units of physical resource block (PRB) per transmission time intervals (TTIs).
20. The first controller as claimed in claim 14, wherein the at least one traffic arrival information for the second time interval is estimated by the first controller in units of PRB per transmission time interval (TTI) from the type one network scheduler and the type two network scheduler, wherein the first controller is the near real-time RAN intelligent controller, the first time interval is the first TTI and the second time interval is the immediate next TTI of the first time interval.
20. The first controller as claimed in claim 17, wherein at least one of: the one or more traffic buffer demand is a one or more physical resource block (PRB) buffer demand, the first controller is a near real-time radio access network intelligent controller, the second controller is a non-real-time radio access network intelligent controller, the first time interval is a first transmission time interval intervals (TTIs) for the one or more traffic arrival information, the second time interval is a second transmission time intervals (TTIs) for the one or more traffic arrival information, the type one network scheduler is a 4G scheduler, the type two network scheduler is a 5G scheduler, the plurality of traffic arrival information is a plurality of PRB parameters in units of physical resource block (PRB) per transmission time intervals (TTIs).
21. The first controller as claimed in claim 14, wherein the wireless communication system is an open-radio access network (O-RAN) architecture system, wherein the O-RAN architecture system includes a non-real-time RAN intelligent controller, the near real-time RAN intelligent controller and a plurality of components, wherein the plurality of components is at least one of: disaggregated, reprogrammable and vendor independent, wherein the near real-time RAN intelligent controller is the first controller and comprises vendor independent APIs (Application programming interfaces), wherein the non-real-time RAN intelligent controller is the second controller.
24. The first controller as claimed in claim 17, wherein the wireless communication system is an open-radio access network (O-RAN) architecture system, wherein the O-RAN architecture system includes the non-real-time RAN intelligent controller, the near real-time RAN intelligent controller and a plurality of components, wherein the plurality of components is at least one of: disaggregated, reprogrammable and vendor independent, wherein the near real-time RAN intelligent controller comprises vendor independent APIs (Application programming interfaces), wherein the near real-time RAN intelligent controller is the first controller.
22. The first controller as claimed in claim 14, wherein the at least one resource block during the second time interval, assigned to the type one network scheduler and the type two network scheduler, are orthogonal to each other.
25. The first controller as claimed in claim 17, wherein the at least one physical resource block during the second time interval, assigned to each of the type one network scheduler and the type two network scheduler, are orthogonal to each other.
23. The first controller as claimed in claim 14, wherein the at least one traffic arrival information for the second time interval is a next traffic arrival information, the first time interval is a first transmission time interval (TTI) for the at least one traffic arrival information, the second time interval is a next TTI for the at least one traffic arrival information, wherein the next traffic arrival information for the next TTI is estimated by at least one of: a geometric smoothing, a linear regression and a prediction analysis, of the received at least one traffic arrival information in unit of PRB per TTI.
29. The first controller as claimed in claim 17, wherein the first time interval is the first one or more transmission time intervals (TTIs) for the one or more traffic arrival information, the second time interval is the next TTIs for the one or more traffic arrival information, wherein the next average deficit for the next TTIs is estimated by at least one of: the geometric smoothing, the linear regression and the prediction analysis, of the received one or more average deficit value, each from the type one network scheduler and the type two network scheduler.
26. The first controller as claimed in claim 14, wherein the wireless communication system includes at least one of: the O-RAN architecture system, a fifth generation communication system, an LTE (Long Term Evolution) communication system, a UMTS (Universal Mobile Telecommunications Service) communication system and a GERAN/GSM (GSM EDGE Radio Access Network/Global System for Mobile Communications) communication system.
32. The first controller as claimed in claim 17, wherein the wireless communication system includes at least one of: the O-RAN architecture system, a fifth generation communication system, an LTE (Long Term Evolution) communication system, a UMTS (Universal Mobile Telecommunications Service) communication system and a GERAN/GSM (GSM EDGE Radio Access Network/Global System for Mobile Communications) communication system.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 8 and 21, Claims 8 and 21 recite the limitation "the second controller" in Line 9.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what this second controller corresponds to.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 13-17, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Atawia et al. U.S. Patent Application Publication 2022/0256551, hereinafter Atawia, in view of Mukhopadhyay et al. “Low Complexity Fair Scheduling in LTE Uplink Involving Different Traffic Classes”, hereinafter Mukhopadhyay, and Martin U.S. Patent Application Publication 2018/0063019, hereinafter Martin.

Regarding Claim 1 and 14, Atawia discloses a method for providing dynamic allocation of radio resources in a wireless communication system, the wireless communication system comprising a radio access network (RAN), the RAN comprising a plurality of network nodes, the plurality of network nodes comprising at least a type one network scheduler and a type two network scheduler (Abstract; Figure 1, 3, 4 and 7-9), the method comprising: 
receiving, by a first controller from the type one network scheduler and the type two network scheduler, a plurality of traffic parameters for a first time interval, wherein the plurality of traffic parameters comprises at least one traffic arrival information for the first time interval (Figure 3 and 7; Paragraph [0076-0087] The receiver receives information on respective information associated with each of the first RAT scheduler and the second RAT scheduler; Various information including quality requirements, historical user information, historical wireless resource allocation, bit rate, schedule),
estimating, by the first controller, the at least one traffic arrival information for a second time interval, from the type one network scheduler and the type two network scheduler, based on the received at least one traffic arrival information for the first time interval (Paragraph [0100-0102] Each RAT scheduler of each network node sends to controller information such as one or more of the RAT schedulers wireless device request in scheduling queue, priorities of the request (which change over time based on the obtained scheduling opportunities), the channel conditions and the required channel types and their symbol indices to serve the request).
Atawia discloses the limitations of Claim 1 and 14 but may not explicitly go into details regarding a second time interval where determining, by the first controller, a bandwidth demand for the second time interval corresponding to the type one network scheduler and the type two network scheduler, based on the estimated at least one traffic arrival information for the second time interval and the plurality of traffic parameters for the first time interval;  and allocating, by the first controller, at least one resource block during the second time interval based on the determined bandwidth demand for the second time interval for the type one network scheduler and the type two network scheduler. 
However, Mukhopadhyay more specifically teaches determining, by the first controller, a bandwidth demand for the second time interval corresponding to the type one network scheduler and the type two network scheduler, based on the estimated at least one traffic arrival information for the second time interval and the plurality of traffic parameters for the first time interval;  and allocating, by the first controller, at least one resource block during the second time interval based on the determined bandwidth demand for the second time interval for the type one network scheduler and the type two network scheduler (Section 1, 2 and 4; Section 3.2.1 “in order to ensure these users get higher priority in subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added ot the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be used in the (n+1)th TTI” which is indicating the average packet drop or deficit value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Atawia with the teachings of Mukhopadhyay. Mukhopadhyay provides a solution for an algorithm to improve traffic scheduling and utilize resource efficiently (Mukhopadhyay Abstract; Introduction and Conclusion).
Atawia in view of Mukhopadhyay readily disclose the limitations of Claim 1 and 14 but may not get into specific detail on bandwidth demand and allocation based on the determined bandwidth demand. 
However, Martin more specifically teaches bandwidth demand and allocation based on the determined bandwidth demand (Martin Paragraph [0033] The bandwidth controller 62 provides the bandwidth control command to the rate limiter 60 for dynamically adjusting the rate for the outgoing connection 56 from node A. For example, the bandwidth controller 62 can provide the bandwidth control command to increase the rate limit or to decrease the rate limit, based on the determined measurement of quality and one or more of throughput or demand for bandwidth via the connection 56. For instance, the bandwidth controller can increase or decrease the rate limit within established upper and lower rate limit bounds. Such bounds can be fixed or, in other examples, may be variable based on the determined quality measurement for one or more intervals. The bandwidth controller thus continuously evaluates inputs and adjusts bandwidth to achieve a desirable balance between quality and throughput. The bandwidth controller thus can accommodate changes in circumstances over time, such as may depend on the types and combinations of traffic from node A to B, other traffic sent from node A to the network 54 not destined for node B, and other traffic present in the network 54 that may affect throughput and quality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Atawia in view of Mukhopadhyay with the teachings of Martin. Martin provides a solution which improves quality and can improve the user experience by implementing adjustments based on non-intrusive quality measurements that have been determined to correlate to user satisfaction (Martin Abstract; Paragraph [0001-0005 and 0017]).

Regarding Claim 2 and 15, Atawia in view of Mukhopadhyay and Martin disclose the method and first controller as claimed in Claim 1 and 14. Atawia in view of Mukhopadhyay and Martin further disclose determining, by the first controller, the bandwidth demand for the second time interval corresponding to the type one network scheduler and the type two network scheduler, based on a current resource allocation to the type one network scheduler and the type two network scheduler (Atawia Paragraph [0087, 0094-0098, 0106 and 0150] Allocation based on the maximum allowed spectrum for each scheduler in each RAT; Mukhopadhyay Section 3.2.1 “in order to ensure these users get higher priority in subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added ot the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be used in the (n+1)th TTI” which is indicating the average packet drop or deficit value).

Regarding Claim 3 and 16, Atawia in view of Mukhopadhyay and Martin disclose the method and first controller as claimed in Claim 1 and 14. Atawia in view of Mukhopadhyay and Martin further disclose receiving, by the first controller from a second controller, a dynamic spectrum sharing (DSS) policy configuration message (Atawia Paragraph [0150] Configuration information of both schedulers can be transferred and stored in remote server residing in the cloud network which can interact with the controller), 
the DSS policy configuration message comprising a resource allocation proportion between the type one network scheduler and the type two network scheduler (Atawia Paragraph [0077, 0094-0098, 0106 and 0150] Configuration information including maximum allowed spectrum for allocating the shared spectrum); 
and determining, by the first controller, the bandwidth demand for the second time interval corresponding to the type one network scheduler and the type two network scheduler based on the DSS policy configuration message (Atawia Paragraph [0087, 0094-0098, 0106 and 0150] Allocation based on the maximum allowed spectrum for each scheduler in each RAT).

Regarding Claim 4 and 17, Atawia in view of Mukhopadhyay and Martin disclose the method and first controller as claimed in Claim 1 and 14. Atawia in view of Mukhopadhyay and Martin further disclose receiving, by the first controller from the second controller, the dynamic spectrum sharing (DSS) policy configuration message, the DSS policy configuration message comprising the resource allocation proportion between the type one network scheduler and the type two network scheduler (Atawia Paragraph [0150] Configuration information of both schedulers can be transferred to and stored in a remote serve residing in the cloud network which can then interact with the controller) 
determining, by the first controller, the bandwidth demand for the second time interval corresponding to the type one network scheduler and the type two network scheduler based on the DSS policy configuration message (Atawia Paragraph [0077, 0094-0098, 0106 and 0150] Configuration information including the maximum allowed spectrum for allocating the shared spectrum); 
and dynamically updating, by the first controller, the DSS policy based on the computed bandwidth demand at a predetermined time duration (Atawia Paragraph [0142-0143] and Table 4).

Regarding Claim 5 and 18, Atawia in view of Mukhopadhyay and Martin disclose the method and first controller as claimed in Claim 1 and 14. Atawia in view of Mukhopadhyay and Martin further disclose wherein the second time interval is an immediate next time interval of the first time interval (Mukhopadhyay Section 3.1, 3.2.1 Buffer aware scheduling mechanism to enhance scheduling efficiency, “buffer demand”; (t) TTI and (t+1) TTI).

Regarding Claim 13 and 26, Atawia in view of Mukhopadhyay and Martin disclose the method and first controller as claimed in Claim 1 and 14. Atawia in view of Mukhopadhyay and Martin further disclose wherein the wireless communication system includes at least one of: the O-RAN architecture system, a fifth generation communication system, an LTE (Long Term Evolution) communication system, a UMTS (Universal Mobile Telecommunications Service) communication system and a GERAN/GSM (GSM EDGE Radio Access Network/Global System for Mobile Communications) communication system (Atawia Paragraph [0055-0060]; Mukhopadhyay Abstract; Introduction).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atawia in view of Mukhopadhyay and Martin as applied to claim 1 and 14 above, and further in view of Song et al. U.S. Patent Application Publication 2021/0014912, hereinafter Song.

Regarding Claim 6 and 19, Atawia in view of Mukhopadhyay and Martin disclose the method and first controller as claimed in Claim 1 and 14. Atawia in view of Mukhopadhyay and Martin further disclose wherein the first controller , the first time interval is a first transmission time interval (TTI) for the at least one traffic arrival information, the second time interval is a second transmission time interval for the at least one traffic arrival information (Mukhopadhyay Section 3.2.1 “in order to ensure these users get higher priority in subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added ot the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be used in the (n+1)th TTI” which is indicating the average packet drop or deficit value), 
the plurality of traffic parameters further comprising a current physical resource block (PRB) buffer value of a traffic, the bandwidth demand is a physical resource block (PRB) demand for the second time interval (Mukhopadhyay Section 3.2.1 “in order to ensure these users get higher priority in subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added ot the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be used in the (n+1)th TTI” which is indicating the average packet drop or deficit value), 
the type one network scheduler is a 4G scheduler and the type two network scheduler is a 5G scheduler (Atawia Paragraph [0055-0060, 0087, 0094-0098, 0106 and 0150] Allocation based on the maximum allowed for each scheduler in each RAT).
Atawia in view of Mukhopadhyay and Martin fail to explicitly disclose wherein the first controller is a near real-time radio access network (RAN) intelligent controller.
However, Song more specifically teaches wherein the first controller is a near real-time radio access network (RAN) intelligent controller (Figure 6; Paragraph [0093-0096] a near-real-time (RIC) RAN intelligent controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Atawia in view of Mukhopadhyay and Martin with the teachings of Song. Song provides a solution to efficiently provide user-specific service or user-demanded service through radio resource monitoring for a specific user (Song Abstract; Paragraph [0018]).

Regarding Claim 7 and 20, Atawia in view of Mukhopadhyay and Martin disclose the method and first controller as claimed in Claim 1 and 14. Atawia in view of Mukhopadhyay and Martin further disclose wherein the at least one traffic arrival information for the second time interval is estimated by the first controller in units of PRB per transmission time interval (TTI) from the type one network scheduler and the type two network scheduler, , the first time interval is the first TTI and the second time interval is the immediate next TTI of the first time interval (Mukhopadhyay Section 3.2.1 “in order to ensure these users get higher priority in subsequent TTIs, the number of bytes that are dropped at the end of the current TTI will be added ot the obtained Ki for the ensuing TTI. For long term fairness enforcement, this packet drop history can be recorded for a window of the past n TTIs and the sum can be used in the (n+1)th TTI” which is indicating the average packet drop or deficit value).
	Atawia in view of Mukhopadhyay and Martin fail to explicitly disclose wherein the first controller is the near real-time RAN intelligent controller.
However, Song more specifically teaches wherein the first controller is the near real-time RAN intelligent controller (Figure 6; Paragraph [0093-0096] a near-real-time (RIC) RAN intelligent controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Atawia in view of Mukhopadhyay and Martin with the teachings of Song. Song provides a solution to efficiently provide user-specific service or user-demanded service through radio resource monitoring for a specific user (Song Abstract; Paragraph [0018]).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Atawia in view of Mukhopadhyay and Martin as applied to claim 1 and 14 above, and further in view of Akhtar et al. U.S. Patent Application Publication 2022/0295309, hereinafter Akhtar.

Regarding Claim 8 and 21, Atawia in view of Mukhopadhyay and Martin disclose the method and first controller as claimed in Claim 1 and 14. Atawia in view of Mukhopadhyay and Martin fail to disclose wherein the wireless communication system is an open-radio access network (0-RAN) architecture system, wherein the O-RAN architecture system includes a non-real-time RAN intelligent controller, the near real- time RAN intelligent controller and a plurality of components, wherein the plurality of components is at least one of: disaggregated, reprogrammable and vendor independent, wherein the near real-time RAN intelligent controller is the first controller and comprises vendor independent APIs (Application programming interfaces), wherein the non-real-time RAN intelligent controller is the second controller.
However, Akhtar teaches wherein the wireless communication system is an open-radio access network (0-RAN) architecture system, wherein the O-RAN architecture system includes a non-real-time RAN intelligent controller, the near real- time RAN intelligent controller and a plurality of components, wherein the plurality of components is at least one of: disaggregated, reprogrammable and vendor independent, wherein the near real-time RAN intelligent controller is the first controller and comprises vendor independent APIs (Application programming interfaces), wherein the non-real-time RAN intelligent controller is the second controller (Figure 1 and 2; Paragraph [0003-0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Atawia in view of Mukhopadhyay and Martin with the teachings of Akhtar. Akhtar provides a solution for improving radio resource management in the radio access network (Akhtar Abstract; Paragraph [0001, 0060-0062 and 0150]).
 
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Atawia in view of Mukhopadhyay and Martin as applied to claim 1 and 14 above, and further in view of Mansour et al. U.S. Patent 9,374,205, hereinafter Mansour.

Regarding Claim 9 and 22, Atawia in view of Mukhopadhyay and Martin disclose the method and first controller as claimed in Claim 1 and 14. Atawia in view of Mukhopadhyay and Martin fail to disclose wherein the at least one resource block during the second time interval, assigned to the type one network scheduler and the type two network scheduler, are orthogonal to each other.
However, Mansour teaches wherein the at least one resource block during the second time interval, assigned to the type one network scheduler and the type two network scheduler, are orthogonal to each other (Column 2 [Line 4-30] The communication system includes a first encoder configured to encode a first resource block into a first encoded resource block by applying a first orthogonal code from a family of orthogonal codes to the first resource block. The communication system includes a second encoder configured to encode a second resource block into a second encoded resource block by applying a second orthogonal code from the family of orthogonal codes to the second resource block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Atawia in view of Mukhopadhyay and Martin with the teachings of Mansour. Reducing inter-cell interference is particularly important in communication networks that have a frequency reuse factor of one (Mansour Abstract; Column 1).

Allowable Subject Matter
Claims 10-12 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414